                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:18-CV-81744-ROSENBERG/REINHART

FLORENCE STYNER &
JULES STYNER,

        Plaintiffs,
v.

COMPASS HEALTH BRANDS CORP.,

        Defendant.
                                                  /

                ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
              AND DENYING PLAINTIFFS’ MOTION TO EXPEDITE TRIAL

        THIS CAUSE is before the Court on Plaintiffs’ Motion to Remand [DE 5] and Plaintiffs’

Motion to Expedite Trial [DE 10]. Plaintiffs’ Motion to Remand has been fully briefed. For the

reasons set forth below, both Motions are denied.

        1.      Plaintiffs argue that this case should be remanded because Defendant did not
                attach all of the pleadings and orders from state court in its Notice of Removal, as
                required by 28 U.S.C. § 1446(a). Section 1446(a) requires Defendant to file “all
                process, pleadings, and orders served” in the state court action. Plaintiff is
                incorrect—Defendant did file all process, pleadings, and orders in the state court
                action.1 DE 1. Plaintiff’s Motion to Remand is denied as to this ground.

        2.      Plaintiffs argue that this case should be remanded because Defendant did not
                timely file its notice of removal as required by 28 U.S.C. § 1446(b)(3). Section
                1446(b)(3) requires a notice of removal to be filed within thirty days after receipt
                by a defendant of a pleading, motion, order, or other paper from which it may be
                first ascertained that the case is removable. The gravamen of Plaintiffs’ argument
                is that Defendant should have been able to guess that the case was removable by
                conducting its own research in public records and by analyzing the discovery
                materials that Defendant was able to secure. But Plaintiffs repeatedly resisted
                Defendant’s efforts to ascertain the removability of this action.

        3.      One example of Plaintiffs’ refusal to provide Defendant with clear information on
                removability is found on July 2, 2018, when Plaintiffs’ counsel declined to

1
 Plaintiffs appear to mistakenly believe that every document filed in a case is a pleading. That is wrong. See
Federal Rule 7.
                 provide Defendant with a basis for removal in writing. DE 5-2. Another is found
                 on July 24, 2018, when Plaintiffs’ official discovery responses stated Plaintiffs
                 were “unable to admit or deny” that Plaintiffs were seeking more than $75,000.
                 DE 1-4. Plaintiffs only admitted they were seeking in excess of $75,000 after the
                 state court compelled Plaintiffs to answer the aforementioned question. DE 1-7
                 (dated September 26, 2018). Furthermore, Plaintiffs even resisted Defendant’s
                 efforts to definitively establish citizenship, by stating that they were “unable to
                 admit or deny” that, as Florida residents, they had no intention of moving away
                 from the State of Florida as they were “considering moving at some point.” DE
                 1-10 (dated November 23, 2018).2 In summary, Defendant timely filed its Notice
                 of Removal on December 21, 2018. Plaintiffs’ Motion to Remand is denied as to
                 this ground.

        4.       Third and finally, Plaintiffs argue that this case should be remanded because
                 Defendant waived its right to remove the case by virtue of its willingness to
                 litigate in state court through motion practice and discovery. See Yusefzadeh v.
                 Nelson, 365 F.3d 1244, 1246 (11th Cir. 2004). As a threshold matter, such a right
                 may only be waived after an action has been determined to be removable3 and, for
                 the reasons set forth above, Defendant removed this action once it became
                 apparent it was removable. In any event, Defendant’s motion practice in state
                 court was the result of (1) Plaintiffs’ unwillingness to candidly communicate its
                 damages demand and citizenship to Defendant and (2) the requirements of the
                 state court. Plaintiffs’ Motion to Remand is denied as to this ground.

        5.       As a final matter, Plaintiffs request that this Court expedite trial. Plaintiffs’
                 request is based upon (1) the fact that the state court had set trial for May of 2019
                 and (2) Florida Statute Section 415.1115. Section 415.1115 states that if a
                 plaintiff is over the age of 65, a trial court “may” advance the plaintiff’s trial on
                 the docket.4 Plaintiffs complain that Defendant’s removal of this action (in
                 December of 2018) has delayed trial from May of 2019 (in state court) to the date
                 this Court has set trial, January of 2020.

        6.       Even if this Court were to assume that Section 415.1115 applies in federal court,
                 the Court has already set an early trial date in this matter. This is a products
                 liability action stemming from allegations of a defective shower chair. In the
                 Court’s experience, a products liability action requires a considerable amount of
                 discovery, including expert discovery. Furthermore, the parties need adequate
                 time for the preparation and briefing of dispositive motions and pretrial motions,
                 and the Court needs adequate time to rule on such motions prior to the parties’

2
  Plaintiffs’ intent to remain in the State of Florida is an important factor in determining the state of Plaintiffs’
citizenship.
3
  See Del Rio v. Scottsdale Ins. Co., No. 6:05-CV-1429, 2005 WL 3093434, at *5 (M.D. Fla. Nov. 13, 2005) (citing
Engle v. R.J. Reynolds Tobacco Co., 122 F. Supp. 2d 1355, 1360 (S.D. Fla. 2000)).
4
  It is undisputed that Plaintiffs’ ages satisfy the requirements of Section 415.1115.
                                                         2
                 final trial preparations. The Court declines to exercise its discretion to expedite
                 trial even further, and Plaintiffs’ Motion to Expedite Trial is denied.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 28th day of

January, 2019.


                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                  3
